98 F.3d 1335
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stanley D. LOWE, Plaintiff-Appellant,v.AUGUSTA CORRECTIONAL CENTER ADMINISTRATION;  Jack Lee,Assistant Warden, Augusta Correctional Center;  R.L. Boyers,Lieutenant, Augusta Correctional Center;  CorrectionalOfficer Dandridge, Defendants-Appellees.
No. 96-7038.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 17, 1996.Decided Oct. 9, 1996.

Stanley D. Lowe, Appellant Pro Se.  Jill Theresa Bowers, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.
W.D.Va.
DISMISSED.
Before HALL, MURNAGHAN, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court order denying his motion for appointment of counsel.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  Appellant's motions before this court for appointment of counsel, for leave to amend his complaint to add new defendants, and for reconsideration are denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
DISMISSED.